Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2021 has been entered.
 
Response to Applicants’ Arguments

	New claim amendments have been added involving the inclusion of Tris to the mounting solution.  As taught in the Wistand, the addition of Tris would have been obvious because it improves penetration of organoiodine compounds into specimens.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5 is rejected under 35 U.S.C. 103 as being unpatentable over Onodera WO2014115206 (US 20160011086 is being used as the English translation and is referred to in this action) in view of Chiang (6,472,216), and Wistand (US 20110256068)

Onodera teaches a method for immersing a sample in a solution that contains a nonionic organoiodine compound, glycerol, and 2,2’-thiodiethanol (TDE) (Abstract) which serve as mounting agents capable of improving visualization of a specimen.  The composition has a refractive index of 1.4 to 1.7 (Paragraph 18).   Paragraph 27 further states that the immersed tissue can be labeled with fluorescence probes and fluorescence that is emitted from the transparent tissue can be observed (Paragraph 27-28).  The fluorescence observation can occur using a fluorescence microscope, fluorescence stereomicroscope, confocal microscope, and a multiphoton microscope (Paragraph 29).  as in instant Claim 5.     
Onodera teaches that TDE is present in its solution.  Onodera also teaches that a nonionic organoiodine (Paragraph 67) is present.  Onodera fails to mention a nonionic organoiodine compound can be used to enhance proper visualization of a sample without requiring the presence of TDE.  However, at the time of applicants’ filing, leaving out TDE would have been obvious based on the teachings of Chiang.  An artisan would have been motivated to use a mounting solution having a nonionic organoiodine without TDE because Chiang teaches that diatrizoate acid/a nonionic organoiodine compound (Column 2, ln 1-10) can be administered to the tissue to make the tissue transparent without damaging tissue and without requiring a dehydration process (Colum 1, ln 48-50).  Chiang specifically states that “such a solution will enhance the observation and as in instant Claim 5.
Neither reference discusses that nonionic organoiodine compounds can be combined with TRIS buffer.  Onodera does teach that is desirable for the carrier solution of the nonionic organoiodine compounds to have low viscosity because the carrier solution is better able to penetrate the specimen and improve the visualization of the specimen (Paragraph 72).  
At the time of applicants’ filing, it would have been obvious to have used Tris as a carrier for nonionic organoidodine materials based on the teachings of Wistand.  An artisan would have been motivated to have combined Tris with an organoiodine compound because Wistand teaches that nonionic organoidoidne materials can be placed in a carrier fluid with TRIS (Paragraph 1 of Technical Field, Paragraph 125, Example2 Section) and safely administered to cells/tissues (Paragraph 17).  Using the carrier medium containing TRIS taught in Example 2 of Wistand provides a carrier medium with reduced viscosity which as discussed above allows for better penetration of medium into a specimen, thus being able to better improve visualization (Paragraph 17,129) as in instant Claim 5.

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed.



s 5-6,10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Onodera WO2014115206 (US 20160011086 is being used as the English translation and is referred to in this action) in view of Chiang (6,472,216), Wistand (US 20110256068), and Frable “Fine-Needle Aspiration Biopsy Techniques” Comprehensive Cytopathology (Third Editions, 2008). 

	Onodera, Chiang, Wistand apply as above to teach claims 5-6.  The combination of the references do not specifically mention how such tissue specimens are cleaned when initially removed from the body.  It would have been obvious to have pretreated such specimens with a saponin detergent based on the teachings of Frable.  When such tissue specimens are initially removed from the body, they are contaminated with bodily fluids such as blood.  An artisan would have been motivated to have pretreated such tissue specimens with a detergent such as a saponin because Frable teaches that saponins can be used to successfully remove blood from such specimens.  Because Frable teaches that saponin can successfully remove blood, there would be a high expectation for success.  
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed.



Conclusion


All claims stand rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025.  The examiner can normally be reached on M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657